Citation Nr: 0031152	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for left ulnar 
nerve paresis, as a residual of a shell fragment wound, 
currently rated 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds involving Muscle Group XI, 
left lower extremity.  

3.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and a social worker at a VA Veterans Center


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
October 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying the veteran an increased 
evaluation for the disorders in issue.  

In May 2000, the veteran and his witness appeared and offered 
testimony at a personal hearing on appeal before the 
undersigned member of the Board at the RO.  A transcript of 
that testimony has been associated with the veteran's claims 
file.  At the time of the hearing, testimony was given with 
respect to the ratings assigned for the shell fragment wounds 
of the right arm.  On analysis of the file, however, it is 
apparent that there was never a notice of disagreement filed 
with these ratings.  Accordingly, the Board has no 
jurisdiction to review them, and refers the veteran's 
testimony to the RO for further appropriate action.  


FINDINGS OF FACT

1.  The service-connected left ulnar nerve paresis resulting 
from the shell fragment wound of the left hand is manifested 
primarily by a painful scar and slightly decreased motor 
strength, slight atrophy of the ulnar enervated muscles and 
decrease sensation and range of motion; the disability is 
comparable to moderate incomplete paralysis.  

2.  The residuals of the veteran's shell fragment wound of 
the left lower extremity, Muscle Group XI, are manifested 
primarily by a painful scar and no more than slight muscle 
disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent evaluation for 
left ulnar nerve paresis are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7 and Part 4, Diagnostic 
Code 8516 (1999).  

2.  The schedular criteria for a separate 10 percent 
evaluation for the scar on the left wrist are met.  38 C.F.R. 
Part 4, Diagnostic Code 7804 (1999); Esteban v. Brown, 6 Vet. 
App. 259 (1994).

3.  The schedular criteria for an increased (compensable) 
evaluation for residuals of a shell fragment wound of the 
left lower extremity, Muscle Group XI, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40 and Part 4, Diagnostic Code 5311 (1999).  

4.  The schedular criteria for a separate 10 percent 
evaluation for the scar on the left calf are met.  38 C.F.R. 
Part 4, Diagnostic Code 7804 (1999); Esteban v. Brown, 6 Vet. 
App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § _, 
114 Stat. 2096 (2000).  

Left Ulnar Nerve (Wrist) and Muscle Group XI (Calf) Injury 
Residuals

Factual Background

The veteran's service medical records disclose that the 
veteran sustained multiple shrapnel wounds to all extremities 
and the right chest in July 1969 while in Vietnam as well as 
a fracture of the left capitate (a wrist bone).  He was 
initially treated with debridement and then underwent casting 
of the left arm.  He was ultimately transferred to a United 
States Naval Hospital in Great Lakes, Illinois, where, on 
admission, well-healed scars were noted on the right arm and 
right anterior chest wall, left anterior thigh, right 
anterior thigh, right foot and left anterior tibia.  On 
removal of his cast, well-healed scars were noted over the 
ulnar aspect of the left wrist and dorsum of the left hand.  
There was numbness of the left 4th and 5th fingers.  Motor 
function of the left hand was normal.  He was started on 
range of motion exercises for the left wrist and on hospital 
discharge in December 1969, 10 degrees' dorsiflexion and 
20 degrees of ulnar flexion were present in the left wrist, 
although numbness in the ulnar nerve distribution persisted.  
It was observed that the veteran had occasional aching of the 
left wrist, especially during cold weather and with heavy 
lifting.  The veteran reported that the numbness in his left 
4th and 5th fingers was mild and that it was improving.  On 
followup examination of the left wrist and hand in May 1970, 
his ulnar hypesthesia was resolving and finger function was 
found to be excellent.  Left wrist dorsiflexion was to 
35 degrees, palmar flexion to 32 degrees, adduction to 
40 degrees, and abduction to 10 degrees.  The remainder of 
the veteran's physical examination in May 1970 was reported 
to be within normal limits.  

On his initial post service VA examination in December 1970, 
the veteran complained that he had a sensation of tightness 
and feelings of numbness around his multiple shrapnel wounds, 
and believed that his left hand was weaker than the right and 
that lifting bothered his left wrist.  On general medical and 
special orthopedic examination, the left upper extremity 
showed a 2 1/2- by 1/2-inch, irregular, slightly tender scar 
along the lateral border of the left wrist.  The lower 
extremities revealed a 2-inch healed scar on the anterior 
aspect of the middle of the left thigh, a 4-inch 
anteromedial, vertical healed scar on the left leg, which 
involved Muscle Group XI, and 3 1/2-inch scattered 
superficial scars on the dorsum of the left foot.  All the 
veteran's scars were found to be well healed and 
nondeforming.  The scar of the left wrist showed tenderness 
and there was pain on full motion of the left wrist.  
Handgrip was normal, bilaterally, and individual finger 
function was satisfactory.  Examination of the upper and 
lower extremities revealed normal range of motion at the 
various joints with no evidence of atrophy, deformity or loss 
of motor power.  X-rays of the left thigh and leg showed two 
small pinhead-size metallic foreign bodies, one present in 
the lateral and anterior soft tissues of the midthigh and the 
other in the soft tissues, posteriorly behind the tibia at 
the midleg.  X-rays of the left wrist disclosed numerous very 
small metallic foreign bodies in the anterior and posterior 
as well as the lateral soft tissues above the left wrist and 
for about 2-centimeters proximal to it.  

On neurological examination in December 1970, the veteran's 
examiner reported that, while the veteran had multiple well-
healed shrapnel scars, the only scar of neurologic 
significance was a scar over the dorsoulnar aspect of the 
left wrist.  It was noted that there was a slight sensory 
loss in that hand, corresponding to the distribution of the 
ulnar nerve and, in addition, slight but definite weakness of 
all muscle groups in that hand innervated by the ulnar nerve.  
He also noted that there was no lower extremity weakness but 
that there was a definite area of hypalgesia in the 
distribution of the right saphenous nerve with a large scar 
overlying the nerve below the knee.  Slight distal left ulnar 
nerve paresis, manifested by slight sensory loss and weakness 
in the left hand; and sensory loss corresponding to the left 
saphenous nerve distribution were the diagnoses.  

Service connection for the veteran's left ulnar nerve paresis 
as a residual of a shell fragment wound, rated 10 percent 
disabling, and shell fragment wound residuals of an injury to 
Muscle Group XI, left lower extremity, rated noncompensably 
disabling, was established by an RO rating action dated in 
February 1971.  

In connection with his current claim, VA examined the veteran 
in July 1996.  On "bones" examination, the veteran reported 
that he received a shrapnel wound to the posterior dorsal 
aspect of his left wrist.  He reported that he initially had 
loss of sensation over the 4th and 5th digits, as well as 
some lack of strength in those digits, but through 
rehabilitation, he had gotten back most of his strength.  He 
added, however, that sensation in his hand has never 
normalized.  On physical examination, the veteran was found 
to have a scar overlying the distal ulnar and carpal area in 
the posterior aspect of his left wrist, approximately 6.5 
centimeters in length.  There was slight irregularity to the 
ulnar styloid on palpation.  Range of motion testing of the 
left wrist showed 30 degrees of extension, 35 degrees of 
flexion with radial deviation to about 15 degrees and ulnar 
deviation to only 5 degrees.  The examiner noted that there 
was a loss of about 5 to 10 degrees in each of the different 
ranges of motion on the left side when compared to the right 
side.  On sensory testing, the veteran had slight dysesthesia 
on the palmar aspect of the 4th and 5th digits, which the 
veteran stated, felt like tingling rather than normal touch.  
Grip strength of the left hand, involving the 4th and 5th 
digits, was slightly decreased as compared to the right.  

On VA examination in November 1996, it was noted that the 
veteran had a small scar on the anterior left wrist, and 
scars on the lower left extremity about 20 to 25 centimeters.  
The veteran complained that he experienced sharp shooting 
pains in the left wrist accompanied by a steady aching pain 
as well as numbness and dysesthesia around the scar area.  
Sensory loss was noted in the distribution of the scar area 
in the left lateral aspect of the hand.  

On VA muscle examination in May 1998, the veteran was found 
to heel and toe walk without difficulty.  A superficial 
slightly contracted 3.5-inch scar, nontender and not swollen, 
was noted over the medial aspect of the soleus muscle.  On 
peripheral nerve examination in May 1998, it was noted that 
the veteran had a history of paralysis of the left ulnar 
nerve as well as injury to multiple areas of the body 
including the left thigh.  On motor examination, the veteran 
was found to have some left hand muscle atrophy, slightly 
decreased motor strength of the left handgrip and slight 
atrophy of the ulnar-enervated muscles of the left hand.  
Deep tendon reflexes were two plus and symmetrical in the 
upper and lower extremities.  Sensation was decreased to 
pinprick on the ulnar nerve distribution of the left hand.  
Increased pinprick (dysesthesia) and light touch were noted 
all over the scar areas of the arm, legs and hand.  Position 
and vibration senses were intact and gait was normal.  
Post-traumatic neuralgia secondary to multiple shrapnel 
injuries, left ulnar neuropathy from residuals of shrapnel 
wound and right shoulder arthritis secondary to old injury 
were the diagnoses.  The examiner further noted that the 
veteran was self-employed but could not do any strenuous 
activities and was not allowed to lift any heavy weight.  

On VA "scar" examination in December 1998, the veteran was 
found to have a 6- by 0.2-centimeter, raised, depigmented 
scar of the left lateral wrist, painful to touch, with 
limited range of motion of the wrist; and a 10- by 1-
centimeter atrophic scar of the left medial lower leg, 
painful to touch.  

At a personal hearing on appeal in May 2000, the veteran 
described his current employment and difficulty he 
experiences lifting objects.  He said that he has received 
physical and occupational therapy through VA but that such 
therapy has not been very helpful.  The veteran also said 
that scars on the left calf cause pain and numbness and that 
he experiences fatigue with use of his left hand and limited 
side motion of the wrist.  

Analysis

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent clinical record with the criteria in VA's Schedule for 
Rating Disabilities (rating schedule), 38 C.F.R. Part 4.  
Where there is a question as to which of two disabilities 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In determining the current level 
of impairment, the disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  It is however the present 
level of disability which is of primary concern.  

With respect to orthopedic disability involving limited range 
of motion, assertions of functional disability due to pain 
must be evaluated according to 38 C.F.R. §§ 4.10, 4.40 
(1999).  38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based on lack of 
usefulness of the affected part or system and medical 
examination must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the disability upon the person's ordinary 
activities.  In addition, 38 C.F.R. § 4.40 requires 
consideration of functional disability due to pain and 
weakness.  Painful motion is an important fact of disability 
and it is the intent of the rating schedule to recognize 
painful motion with joint pathology as productive of 
disability.  

I.  Left Ulnar Nerve Paresis

The RO has evaluated the veteran's left ulnar nerve paresis 
under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 8516.  Under Diagnostic Code 8516, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
ulnar nerve of both a major and a minor extremity.  For a 
minor extremity, a 20 percent evaluation is warranted for 
moderate incomplete paralysis while a 30 percent evaluation 
is in order for severe incomplete paralysis.  In this regard, 
the Board will point out that the veteran was noted on VA 
examination in May 1996 to be right-handed; as such, the left 
upper extremity is considered to be the minor extremity.  See 
38 C.F.R. § 4.69 (1999).  

Comparing the provisions of the rating schedule to the 
current symptoms, the Board finds that the criteria for 
"moderate" incomplete paralysis are met.  Greater impairment, 
however, is not shown.  In addition to having impairment of 
sensation in the 4th and 5th digits of the left hand, the 
veteran is shown to experience slight decrease in grip 
strength in that hand as well as limitation of motion in all 
planes of movement of the left wrist.  Additionally, he 
exhibits left-hand muscle atrophy, characterized as slight on 
VA examination in May 1998.  The Board concludes that these 
manifestations can be reasonably characterized as 
representative of moderate incomplete paralysis and thus 
warrant a 20 percent rating but no more under Diagnostic 
Code 8516.  In addition, a separate 10 percent rating is 
granted under Diagnostic Code 7804 for the painful left wrist 
scar.  Esteban v. Brown, 6 Vet. App. 259 (1994).

II.  Shell Fragment Wound Residuals Involving Muscle Group 
XI,
Left Lower Extremity

The veteran's service-connected residuals of a shell fragment 
wound to the left leg with injury to Muscle Group XI have 
been evaluated by the RO as noncompensably disabling under 
Diagnostic Code 5311 under the "old" rating criteria for 
muscle injuries (effective prior to July 3, 1997), and also 
under the "new" criteria for muscle injuries which took 
effect during the pendency of this appeal.  Under both the 
old and new criteria, Diagnostic Code 5311 pertains to Muscle 
Code XI and the involvement of muscles which include the 
muscles of the calf (gastrocnemius and soleus), whose 
function is noted as producing plantar flexion of the foot 
for purposes of propulsion.  The disability ratings for 
slight, moderate, moderately severe and severe Muscle 
Group XI disabilities are noncompensable, 10 percent, 
20 percent and 30 percent, respectively.  38 C.F.R. 
Code 5311.  

Where the law and regulation changes while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Therefore, the veteran's increased 
rating claim for injury to Muscle Group XI will be considered 
under both the old and new criteria.  Slight disability of 
muscles is contemplated when there is a simple wound of 
muscle without debridement, infection or effects of 
laceration.  Service department records show a wound of 
slight severity and healing with good functional results.  
The objective findings include minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired tonus 
with no significant impairment of function and no retained 
metallic fragments, effective prior to July 3, 1997.  

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of a short 
track by a single bullet or a small shell or shrapnel 
fragment.  There was no explosive effect of a high velocity 
missile and there are no residuals of debridement or 
prolonged infection.  The objective findings include entrance 
and (if present) exit scars, linear or relatively small and 
so situated as to indicate a relatively short track through 
the muscle tissue.  Objective findings also include signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56, effective 
prior to July 3, 1997.  

Slight disability of muscles is contemplated when there is a 
simple wound of muscle without debridement or infection.  
Service department records show superficial wound with brief 
treatment and returned to duty.  Healing with good functional 
results.  The objective findings include minimal scar.  No 
evidence of fascial defect, atrophy or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56, effective July 3, 1997.  

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement or prolonged infection.  There is a 
service department record or otherwise evidence of inservice 
treatment for the wound.  There is a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  The objective findings include entrance 
and (if present) exit scars, small or linear, indicating a 
short track of the missile through muscle tissue.  There is 
some loss of deep fasciae or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56, 
effective July 3, 1997.  

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

The veteran's service medical records do not fully document 
the nature of the veteran's shell fragment wound of the left 
calf.  There was no indication that the veteran received any 
significant treatment for this specific injury or that it 
resulted in significant impairment.  VA examination 
immediately after service noted only a 4-inch anteromedial 
vertical healed scar on the left leg, which involved 
Muscle Group XI.  The scar was found to be well healed and 
considered nondeforming.  An X-ray of the left leg identified 
a very small metallic fragment approximately 3 centimeters 
below skin level and no other abnormality.  There is no 
indication that there was an explosive effect related to this 
injury, any prolonged infection or impairment to the 
propulsive muscles of the left leg resulting therefrom and 
the veteran has not testified otherwise.  The veteran has 
reported none of the cardinal signs or symptoms of muscle 
disability.  The only symptomatic residual of this injury is 
an apparent painful scar which, like the wrist scar, should 
be rated at 10 percent.  With respect to the muscle, there is 
no evidence of moderate disability with loss of muscle 
substance or strength.  Therefore, the Board finds that a 
compensable rating under Diagnostic Code 5311, under the 
criteria effective before or after July 3, 1997, is not 
warranted.  


ORDER

An increased evaluation of 20 percent for left ulnar nerve 
paresis, left hand, as a residual of a shell fragment wound 
is granted, subject to regulations applicable to the payment 
of monetary benefits.  

A separate evaluation of 10 percent is granted for the left 
wrist scar, subject to regulations applicable to the payment 
of monetary benefits.

An increased (compensable) evaluation for residuals of a 
shell fragment wound involving Muscle Group XI of the left 
lower extremity is denied.  

A separate evaluation of 10 percent is granted for the left 
calf scar, subject to regulations applicable to the payment 
of monetary benefits.


REMAND

Recent examinations have evaluated the veteran's PTSD as 
slightly to moderately disabling, assigning GAF scores of 80 
to 60.  However, at the May 2000 hearing before the 
undersigned, a VA health care professional testified that she 
conducts a therapy group in which the veteran is a patient; 
that it has become clear to her that the veteran has profound 
difficulty functioning vocationally and interpersonally as a 
result of very severe PTSD symptoms; and that in her best 
clinical judgment he is quite depressed and experiences 
suicidal ideation.  (Transcript, p. 11).  Her assessment of 
the veteran's impairment varies so greatly from the previous 
examinations that either a significant difference of opinion 
or a significant worsening of the condition is suggested.  
Accordingly, this issue is remanded to the RO for the 
following action:

1.  The veteran should be given a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The 
examiner's attention is called to the 
examination reports of November 1996 and 
May 1998, the Mental Health Assessment of 
May 1998, the testimony of May 2000, and 
the clinical records.  The purpose of 
this evaluation is to determine the 
degree of disability associated with the 
veteran's PTSD.  The examiner must assign 
a Global Assessment of Functioning Score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) 
(DSM-IV), and explain what the assigned 
score represents.  A complete rationale 
for any opinion expressed must be 
provided.  Any impairment in the ability 
to maintain or retain employment should 
be described.  The examiner is requested 
to identify the frequency and severity of 
all findings, as well as to enumerate all 
symptoms, particularly any symptoms set 
out in the following groups:

(a) Occupational and social impairment 
due to mild or transient symptoms that 
decreased work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

(b) Occupational and social impairment 
with an occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long- term 
memory; impaired judgment or abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

(d) Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; intermittently illogical, 
obscure, or irrelevant speech; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control such as unprovoked 
irritability with periods of violence; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work, or a work-
like setting); inability to establish and 
maintain effective relationships.

(e) Total occupational and social 
impairment due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.

If positive symptoms from more than one 
of the above groups are identified, the 
examiner is requested to identify those 
which are most predominant based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment that most reflects the 
veteran's overall symptomatology and 
level of disability.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action unless otherwise informed, but may submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals


 
- 6 -

- 13 -


